                   Case 4:21-cv-06751-KAW Document 3 Filed 08/31/21 Page 1 of 4




            1                                                                                  F'JLED
            2                                                                                  AUG 3 Imi
            3

           4                                  UNITED STATES DISTRICT COURT

            5                                NORTHERN DISTRICT OF CALIFORNIA

           6
                 BEHROOZ MOHHAZZABI,
           7                                                         Case No. 21-ev-06751-KAW
                                Plaintiff,
            8                                                        NOTICE REGARDING RESOURCES
                         V.                                          AVAILABLE TO PRO SB LITIGANTS
           9
                 WELLS FARGO BANK N.A.,
           10
                                Defendant.
           11

      cd   12

           13          Since you are representing yourself in this case, the Court issues this notice to you about
o^
.a o       14   legal resources available, the rules you need to follow, and the legal standard that applies to
 cn   O

Q y        15   summary judgment motions.
 c/5 *n
3 -S
c3
•i-i Q
05 _
           16                                   RESOURCES AVAILABLE
T3 H
(U    (U
           17   1. Pro Se Handbook: The district court's has produced a guide for pro se litigants called
'M,
           18      Representing Yourselfin Federal Court: A Handbookfor Pro Se Litigants, which provides

           19      instructions on how to proceed at every stage of your ease, including discovery, motions, and

           20      trial. It is available electronically online (http://cand.uscourts.sov/prosehandbook) or in hard

           21      copy free of charge from the Clerk's Office.

           22   2. Federal Pro Bono Project's Help Desk: Make an appointment to speak with an attorney who

           23       may be able to provide basic legal assistance, but not representation. Call(415)782-8982 to

           24      schedule an appointment. They do not accommodate drop-ins.

           25                                     RULES OF THE COURT

           26          Here are some basic rules of which you should be aware. These rules, and others, are

           27   discussed in detail in the Pro Se Handbook. Therefore, this is not an exhaustive list, and you

           28   should refer to the Handbook for additional rules of court.
                         Case 4:21-cv-06751-KAW Document 3 Filed 08/31/21 Page 2 of 4




                 1   1. Civil Local Rules: In addition to the Federal Rules of Civil Procedure, the district court has its

                2        own set of Civil Local Rules which must be followed. The Civil Local Rules are available

                3        online at http://cand.uscoiirts.eov/localrules/civil.

                4    2. Standing Orders: Each judge also has their own set of standing orders, which must be

                5       followed in the cases assigned to them. The undersigned's standing orders are available online

                6        at http://cand.uscoiirts.eov/ka\vorders. Specifically, the General Standing Order provides

                7        clarification on many topics, including how and when to schedule hearings, the format for

                8        chambers copies of all filings, discovery, and how to communicate with the court.

                9    3. Consent and Declination process: Cases in this district are directly assigned to magistrate

                10      judges when they are filed, but in order for me to continue to preside over your case from

                11      filing to final judgment, all parties must consent to my jurisdiction. What this means is that

       cd       12       you have to file a form and formally consent to my presiding over your ease, and acknowledge

                13      that any appeal of final judgment will be directly to the Ninth Circuit Court of Appeals,just as
   »   cd
   u            14       it would if a district judge presided over your case. The form is available online at
ij <+-!
izi    o

5               15       httv:.//cand.uscouns.eov/filelibrarv/l335/MJ Consent-Declination Form Jan2014.pdf. If
00 *C
(U         •
       00
       •
cd
•+-»

O)
       Q        16       you have any questions or need any assistance, please call Susan Imbriani, my courtroom
'O     c
<u         <u
                17       deputy, at(510)637-3525, and she will go over the process with you and send you a copy of
c t;

                18      the form if necessary.

                19   4. Electronic Filing: If you have regular access to a computer, the internet, and an email address,

                20       you may satisfy the technical requirement for e-filing, which will allow you to file documents

                21       online instead of submitting hard copies to the Clerk's Office. For more information, and to

                22       download a sample motion that you may submit for court approval, visit

                23       http://cand.uscourts.sov/ECF/prosereeislration. You must obtain court approval to e-file.

                24                                     SUMMARY JUDGMENT

                25           No motion for summary judgment has been filed in your case, but this explains the process

                26   if a motion is filed:

                27           If the other party in this case files a motion for summary judgment, that motion— if

                28   granted—will result in the dismissal of your case. Generally, summary judgment must be granted
                                                                        2
                       Case 4:21-cv-06751-KAW Document 3 Filed 08/31/21 Page 3 of 4




             1   when there is no genuine issue of material fact for trial. What that means is that if there is no real

            2    dispute about any fact that would affect the result of your case, the party who asked for summary
            3    judgment is entitled to judgment as a matter of law, which ends your case.

            4            Federal Rule of Civil Procedure 56 tells you what you must do in order to oppose a motion

             5   for summary judgment. When a party you are suing makes a motion for summary judgment that

            6    is properly supported by declarations (or other sworn testimony),' you cannotjust rely on what
            7    your complaint says. Instead, you must set out specific facts in declarations, depositions, answers

            8    to interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts

            9    in Defendant's declarations and documents and show that there is a genuine issue of material fact

            10   for trial. If you do not submit your own evidence in opposition, the Court might— if it is

            11   appropriate— enter summary judgment against you and in favor of the other party.

            12           If the Court grants summary judgment in favor of the other party, your case will be

o c2        13   dismissed, and there will be no trial. See Rand v. Rowland, 154 F.3d 952,963 (9th Cir. 1998)(en
o
O
      o     14   banc). You should read Federal Rule of Civil Procedure 56 and Celotex Corp. v. Catreti, All U.S.
      <4H
C/D   O

5 -5        15   317(1986)(which discusses how the party who opposes summary judgment must come forward
c/3
<D


00
      Q     16   with evidence showing triable issues of material fact on every essential element of his claim).
TS E
<u    o
.-s -c      17           Failure to file an opposition: If you do not file your opposition, the Court will still

            18   consider whether summary judgment is appropriate under Rule 56, but your failure may be

            19   construed as consent by you to this Court's granting the other party's motion for summary

            20   judgment. See Judge Westmore's General Standing Order 22("The failure ofthe opposing party

            21   to file a memorandum of points and authorities in opposition to any motion shall constitute

            22   consent to the granting of the motion.") That in turn may result in the dismissal of your case

            23   ///

            24   ///

            25

            26
                 'A declaration is a statement of facts. The person making the declaration must know those facts
                 personally, and they must be facts that can be admitted into evidence. That means that they must
            27
                 be facts as opposed to conclusions, argument, opinion, or inadmissible hearsay. A declaration
                 must be made under penalty of perjury, which means that the person making the declaration must
            28
                 sign it and date the declaration after the following statement:."I declare under penalty of perjury
                 that the foregoing is true and correct. Dated            . Signed                   ."
                    Case 4:21-cv-06751-KAW Document 3 Filed 08/31/21 Page 4 of 4




             1   before trial. See Ghazali v. Moran,46 F.3d 52, 53-54 (9th Cir. 1995)(per curiam); Brydges v.
            2    Lewis, 18 F.3d 651,653 (9th Cir. 1994).

            3           IT IS SO ORDERED.

            4    Dated: August 31, 2021

            5
                                                                    IDIS A. WESTMORE
            6
                                                               United States Magistrate Judge
            7

            8

            9

            10

            11

     c3 •   12


o
            13

.a o        14
-id t4-i
c«   o

5 .-5       15
(A 'C
^ -K
cd
  Q         16
O) _
T3 S
<U   CD
            17
'I
            18

            19

            20

            21

            22


            23

            24

            25

            26

            27

            28
